HARVEY, P.- J.
On the recommendation of this section of the commission, judgment has been heretofore entered by the Supreme Court, reversing the judgment of the trial court, and that of the Court of Civil Appeals. 27 S.W.(2d) 130. The only error upon which the judgment of reversal is based relates to the foreclosure, which was sought by the defendants in error, of an alleged mortgage lien securing the note sued on. The defendants in error have filed a motion for rehearing in which they do not complain of our holding in the case, but in which is contained a remittitur of the said mortgage lien. This remittitur of the lien purges the case of error. We therefore recommend that the judgment of reversal be set aside, and that judgment be here rendered in favor of the defendants in error for the amount due on the note. We further *301recommend that all costs incurred in the Court of Civil Appeals and in this court he taxed against the defendants in error; and that all costs incurred in the trial court be taxed against the plaintiff in error.